IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON

                       JANUARY SESSION, 1997


STATE OF TE NNE SSE E,      )   C.C.A. NO. 02C01-9601-CC-00035
                            )
     Appellee,              )
                            )   MADISON COUNTY
V.                          )
                            )   HON. WHIT LAFON, JUDGE
JAMES EARL GRAY,            )
                            )   (AIDING AND ABETTING
     Appe llant.            )   SECOND DEGREE BURGLARY)


               ON APPEAL FROM THE JUDGMENT OF THE           FILED
                CRIMINAL COURT OF MADISON COUNTY
                                                              April 10, 1997

FOR THE APPELLANT:              FOR THE APPELLEE:           Cecil Crowson, Jr.
                                                            Appellate C ourt Clerk

GEORGE MORTON GOOGE             CHARLES W. BURSON
District Public Defe nder       Attorney General & Reporter

STEPHEN P. SPRACHER             SUSAN ROSEN
Assistant Public Defender       Assistant Attorney General
227 W est Baltimore             450 Jam es Robe rtson Parkw ay
Jackson, TN 38301               Nashville, TN 37243-0493

                                JERRY WOODALL
                                District Attorney General

                                JAMES W. THOMPSON
                                Assistant District Attorney General
                                Lowell Thomas State Office Building
                                Jackson, TN 38301


OPINION FILED ________________________

AFFIRMED, PURSUANT TO RULE 20, C.C.A.

THOMAS T. WOODALL, JUDGE
                                OPINION

      The Appellant appeals as of right pursuant to Rule 3 of the Tennessee

Rules of Appellate procedure from the trial court’s revocation of his probation.

The Appellant argues that the trial court abused its discretion by not considering

the positive aspects of Appellant’s probation and the likelihood of Appellant’s

rehabilitation. The probation officer testified to numerous probation violations.

After a thorough review of the record, the briefs submitted by the parties, and the

law governing the issue presented for review, it is the opinion of this court the

judgment of the trial court should be affirmed pursuant to Rule 20, Tennessee

Court of Criminal Appeals.




                                 ____________________________________
                                 THOMAS T. W OODALL, Judge



CONCUR:



___________________________________
JOE B. JONES, Presiding Judge


___________________________________
PAUL G. SUMMERS , Judge




                                        -2-